 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DAVID EVANS,                                        No. 2: 19-cv-1376 JAM KJN P
12                        Plaintiff,
13              v.                                        ORDER
14    D. STRUVE, et al.,
15                        Defendants.
16

17            Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On April 28, 2021, the undersigned issued a further scheduling order. (ECF

19   No. 81.) The further scheduling order directed the parties to inform the court, within twenty-one

20   days of the date of the order, whether they believed a settlement conference would be beneficial.

21   (Id. at 5.) Twenty-one days passed and neither party responded to the April 28, 2021 order.

22            Accordingly, IT IS HEREBY ORDERED that within seven days of the date of this order,

23   plaintiff and defendant shall show cause why sanctions should not be imposed for their failure to

24   respond to the April 28, 2021 order.

25   Dated: May 25, 2021

26

27
     Evans1376.osc.kc
28
                                                         1
